  Case 21-40554         Doc 21     Filed 08/26/21 Entered 08/26/21 13:23:11               Desc Main
                                     Document     Page 1 of 3

                              UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS (WORCESTER)

IN RE:                                                          Case No. 21-40554-CJP
                                                                Chapter 13
Carol Ann Delsonno,
Debtor

                       OBJECTION TO DEBTOR’S CHAPTER 13 PLAN

         Now Comes Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but
as trustee for Pretium Mortgage Acquisition Trust and files its objection to the Debtor’S Chapter 13 Plan.
In support of its objection, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually but as trustee for Pretium Mortgage Acquisition Trust states as follows:

         1. Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
            trustee for Pretium Mortgage Acquisition Trust is the holder of the first mortgage on the
            Debtors’ property located 6 Edith Drive, Tewksbury, MA.

         2. The mortgage to Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
            individually but as trustee for Pretium Mortgage Acquisition Trust is in default with an
            approximate pre-petition arrearage of $118,842.64 and an approximate total debt of
            $384,936.33. By the filing of its objection, Wilmington Savings Fund Society, FSB, d/b/a
            Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust sets
            forth its demand for payment and intent to hold the Debtor liable for the debt. The Proof of
            Claim bar date is September 27, 2021.

         3. The Debtor’s Chapter 13 Plan provides for the payment of $50,000.00 in pre-petition arrears
            to Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
            trustee for Pretium Mortgage Acquisition Trust.

         4. Thus, the Debtor’s plan fails to provide for the payment of Wilmington Savings Fund
            Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage
            Acquisition Trust’s entire pre-petition arrearage as required by by 11 U.S.C. § 1325
            (a)(5)(B)(iii)(II).

       WHEREFORE, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually
but as trustee for Pretium Mortgage Acquisition Trust respectfully requests that the Court deny
confirmation of the Debtor’s Chapter 13 Plan or for such other relief as the Court deems just and proper.



                                                  Respectfully submitted,
                                                  Wilmington Savings Fund Society, FSB, d/b/a
                                                  Christiana Trust, not individually but as trustee
                                                  for Pretium Mortgage Acquisition Trust,
                                                  By its Attorney

                                                  /s/ Zoh Nizami
                                                  Zoh Nizami, Esq.
                                                  BBO# 697116
                                                  Harmon Law Offices, P.C.
                                                  PO Box 610389
  Case 21-40554          Doc 21   Filed 08/26/21 Entered 08/26/21 13:23:11   Desc Main
                                    Document     Page 2 of 3
                                             Newton Highlands, MA 02461
                                             (617)558-0500
                                             mabk@harmonlaw.com

Dated: August 26, 2021




                                              2
  Case 21-40554          Doc 21      Filed 08/26/21 Entered 08/26/21 13:23:11                  Desc Main
                                       Document     Page 3 of 3

                               UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS (WORCESTER)

IN RE:                                                             Case No. 21-40554-CJP
                                                                   Chapter 13
Carol Ann Delsonno,
Debtor

                                      CERTIFICATE OF SERVICE

         I, Zoh Nizami, Esq., state that on August 26, 2021, I electronically filed the foregoing document with
the United States Bankruptcy Court for the District of Massachusetts on behalf of Wilmington Savings
Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage
Acquisition Trust using the CM/ECF System. I served the foregoing document on the following CM/ECF
participants:

Lane N. Goldberg
Denise M. Pappalardo
Richard King

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the
Court on the following non CM/ECF participants:

Carol Ann Delsonno
a/k/a Carol Ann Pratt
6 Edith Drive
Tewksbury, MA 01876-3258

Michael Delsonno
6 Edith Drive
Tewksbury, MA 01876-3258

Michael Delsonno
154 Shore Drive Apt C
Peabody, MA 01960-3034
                                                     Respectfully submitted,
                                                     Wilmington Savings Fund Society, FSB, d/b/a
                                                     Christiana Trust, not individually but as trustee
                                                     for Pretium Mortgage Acquisition Trust,
                                                     By its Attorney

                                                     /s/ Zoh Nizami
                                                     Zoh Nizami, Esq.
                                                     BBO# 697116
                                                     Harmon Law Offices, P.C.
                                                     PO Box 610389
                                                     Newton Highlands, MA 02461
                                                     (617)558-0500
                                                     mabk@harmonlaw.com
Dated: August 26, 2021




                                                      3
